UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM N-PX ————— ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-22125 ————— Javelin Exchange-Traded Trust (Exact name of registrant as specified in charter) ————— 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Address of principal executive offices) (Zip code) Brinton W. Frith Javelin Investment Management. LLC 33 Witherspoon Street, Suite 210 Princeton, NJ 08542 (Name and address of agent for service) Copies of communications to: Bibb L. Strench Seward & Kissel LLP 1treet, N.W. Washington, D.C. 20005 Registrant's telephone number, including area code: (609) 356-0800 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 – June 30, 2011 ITEM 1. PROXY VOTING RECORD. FORM N-PX REPORT ICA File Number: 811-22125 Reporting Period: 07/01/2010 – 06/30/2011 Javelin Exchange-Traded Trust Javelin Exchange-Traded Trust – JETS Contrarian Opportunities Index Fund Proxy Voting Record Meeting Date Range: 01-Jul-2010 To 30-Jun-2011 Selected Accounts FINISH LINE, INC. Security: Meeting Type: Annual Ticker: FINL Meeting Date: 22-Jul-2010 ISIN US3179231002 Vote Deadline Date: 21-Jul-2010 Agenda Management Total Ballot Shares: Last Vote Date: 23-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1STEPHEN GOLDSMITH 0 0 0 2CATHERINE A. LANGHAM 0 0 0 3NORMAN H. GURWITZ 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING FEBRUARY 26, 2011. For 0 0 0 Page 1 of 138 Wednesday, August 31, 2011 Proxy Voting Record SONICWALL, INC. Security: Meeting Type: Special Ticker: SNWL Meeting Date: 23-Jul-2010 ISIN US8354701059 Vote Deadline Date: 22-Jul-2010 Agenda Management Total Ballot Shares: Last Vote Date: 26-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE THE PRINCIPAL TERMS OF THE For 0 0 0 AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 2, 2010, AS MAY BE AMENDED FROM TIME TO TIME, PURSUANT TO WHICH PSM MERGER SUB, INC., WILL MERGE WITH AND INTO THE COMPANY AND THE COMPANY WILL BE ACQUIRED BY PSM HOLDINGS 2, INC., THE MERGER AND AGREEMENT OF MERGER TO BE FILED WITH THE CALIFORNIA SECRETARY OF STATE TO COMPLETE THE MERGER. 2 TO VOTE TO ADJOURN THE SPECIAL MEETING IF For 0 0 0 NECESSARY OR APPROPRIATE. Page 2 of 138 Wednesday, August 31, 2011 Proxy Voting Record ACXIOM CORPORATION Security: Meeting Type: Annual Ticker: ACXM Meeting Date: 02-Aug-2010 ISIN US0051251090 Vote Deadline Date: 30-Jul-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JERRY D. GRAMAGLIA For 0 0 0 2 ELECTION OF DIRECTOR: CLARK M. KOKICH For 0 0 0 3 ELECTION OF DIRECTOR: KEVIN M. TWOMEY For 0 0 0 4 APPROVAL OF THE 2 For 0 0 0 PLAN OF ACXIOM CORPORATION 5 RATIFICATION OF KPMG LLP AS INDEPENDENT For 0 0 0 REGISTERED PUBLIC ACCOUNTANT Page 3 of 138 Wednesday, August 31, 2011 Proxy Voting Record ODYSSEY HEALTHCARE, INC. Security: 67611V101 Meeting Type: Special Ticker: ODSY Meeting Date: 09-Aug-2010 ISIN US67611V1017 Vote Deadline Date: 06-Aug-2010 Agenda Management Total Ballot Shares: Last Vote Date: 10-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 TO (I) APPROVE THE MERGER (THE "MERGER") OF For 0 0 0 GTO ACQUISITION CORP., A WHOLLY-OWNED SUBSIDIARY OF GENTIVA HEALTH SERVICES, INC. ("GENTIVA"), WITH AND INTO ODYSSEY, RESULTING IN ODYSSEY BECOMING A WHOLLY-OWNED SUBSIDIARY OF GENTIVA, PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, AMONG ODYSSEY, GENTIVA AND GTO ACQUISITION CORP., AND (II) ADOPT THE MERGER AGREEMENT. 2 TO ADJOURN THE SPECIAL MEETING, IF NECESSARY For 0 0 0 OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AND ADOPT THE MERGER AGREEMENT. Page 4 of 138 Wednesday, August 31, 2011 Proxy Voting Record CONSOLIDATED GRAPHICS, INC. Security: Meeting Type: Annual Ticker: CGX Meeting Date: 12-Jul-2010 ISIN US2093411062 Vote Deadline Date: 11-Jul-2010 Agenda Management Total Ballot Shares: Last Vote Date: 16-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 GARY L. FORBES 0 0 0 2 JAMES H. LIMMER 0 0 0 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING FEBRUARY 26, 2011. For 0 0 0 Page 5 of 138 Wednesday, August 31, 2011 Proxy Voting Record DELL INC. Security: 24702R101 Meeting Type: Annual Ticker: DELL Meeting Date: 12-Aug-2010 ISIN US24702R1014 Vote Deadline Date: 11-Aug-2010 Agenda Management Total Ballot Shares: Last Vote Date: 02-Jun-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JAMES W. BREYER 0 0 0 2 DONALD J. CARTY 0 0 0 3 MICHAEL S. DELL 0 0 0 4 WILLIAM H. GRAY, III 0 0 0 5 JUDY C. LEWENT 0 0 0 6 THOMAS W. LUCE, III 0 0 0 7 KLAUS S. LUFT 0 0 0 8 ALEX J. MANDL 0 0 0 9 SHANTANU NARAYEN 0 0 0 10 SAM NUNN 0 0 0 11 H. ROSS PEROT, JR. 0 0 0 2 RATIFICATION OF INDEPENDENT AUDITOR For 0 0 0 3 AMENDMENT OF CERTIFICATE OF INCORPORATION For 0 0 0 TO ELIMINATE SUPERMAJORITY VOTE PROVISIONS 4 REIMBURSEMENT OF PROXY EXPENSES Against 0 0 0 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION Against 0 0 0 Page 6 of 138 Wednesday, August 31, 2011 Proxy Voting Record SCHOOL SPECIALTY, INC. Security: Meeting Type: Annual Ticker: SCHS Meeting Date: 17-Aug-2010 ISIN US8078631053 Vote Deadline Date: 16-Aug-2010 Agenda Management Total Ballot Shares: Last Vote Date: 16-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 A. JACQUELINE DOUT 0 0 0 2 TERRY L. LAY 0 0 0 3 H.A. TRUCKSESS, III 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 0 0 0 TOUCHE LLP AS SCHOOL SPECIALTY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Page 7 of 138 Wednesday, August 31, 2011 Proxy Voting Record NETAPP, INC Security: 64110D104 Meeting Type: Annual Ticker: NTAP Meeting Date: 31-Aug-2010 ISIN US64110D1046 Vote Deadline Date: 30-Aug-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1JEFFRY R. ALLEN 0 0 0 2ALAN L. EARHART 0 0 0 3THOMAS GEORGENS 0 0 0 4GERALD HELD 0 0 0 5NICHOLAS G. MOORE 0 0 0 6T. MICHAEL NEVENS 0 0 0 7GEORGE T. SHAHEEN 0 0 0 8ROBERT T. WALL 0 0 0 9DANIEL J. WARMENHOVEN 0 0 0 2 TO APPROVE AN AMENDMENT TO THE 1999 STOCK For 0 0 0 OPTION PLAN (THE "1999 PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 7,000,000 SHARES OF COMMON STOCK. 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S For 0 0 0 EMPLOYEE STOCK PURCHASE PLAN ("PURCHASE PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 5,000,, TO CLARIFY THE DISCRETION OF THE PURCHASE PLAN ADMINISTRATOR TO DETERMINE ELIGIBILITY REQUIREMENTS, AND TO REMOVE ITS FIXED-TERM EXPIRATION DATE. 4 TO RATIFY THE APPOINTMENT OF DELOITTE & For 0 0 0 TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 29, 2011. Page 8 of 138 Wednesday, August 31, 2011 Proxy Voting Record DARDEN RESTAURANTS, INC. Security: Meeting Type: Annual Ticker: DRI Meeting Date: 14-Sep-2010 ISIN US2371941053 Vote Deadline Date: 13-Sep-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Ju27-Jul-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1LEONARD L. BERRY 0 0 0 2ODIE C. DONALD 0 0 0 3CHRISTOPHER J. FRALEIGH 0 0 0 4VICTORIA D. HARKER 0 0 0 5DAVID H. HUGHES 0 0 0 6CHARLES A. LEDSINGER JR 0 0 0 7WILLIAM M. LEWIS, JR. 0 0 0 8SENATOR CONNIE MACK III 0 0 0 9ANDREW H. MADSEN 0 0 0 10CLARENCE OTIS, JR. 0 0 0 11MICHAEL D. ROSE 0 0 0 12MARIA A. SASTRE 0 0 0 2 TO APPROVE THE AMENDED DARDEN RESTAURANTS, For 0 0 0 INC. 2 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR For 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 29, 2011. Page 9 of 138 Wednesday, August 31, 2011 Proxy Voting Record SMITH & WESSON HOLDING CORPORATION Security: Meeting Type: Annual Ticker: SWHC Meeting Date: 27-Sep-2010 ISIN US8317561012 Vote Deadline Date: 24-Sep-2010 Agenda Management Total Ballot Shares: Last Vote Date: 24-Aug-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1BARRY M. MONHEIT 0 0 0 2ROBERT L. SCOTT 0 0 0 3MICHAEL F. GOLDEN 0 0 0 4JEFFREY D. BUCHANAN 0 0 0 5JOHN B. FURMAN 0 0 0 6MITCHELL A. SALTZ 0 0 0 7I. MARIE WADECKI 0 0 0 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP For 0 0 0 (FORMERLY BDO SEIDMAN, LLP), AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANT OF OUR COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2011. Page 10 of 138 Wednesday, August 31, 2011 Proxy Voting Record PSYCHIATRIC SOLUTIONS, INC. Security: 74439H108 Meeting Type: Special Ticker: PSYS Meeting Date: 05-Oct-2010 ISIN US74439H1086 Vote Deadline Date: 04-Oct-2010 Agenda Management Total Ballot Shares: Last Vote Date: 08-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 PROPOSAL TO ADOPT THE AGREEMENT AND PLAN For 0 0 0 OF MERGER (THE "MERGER AGREEMENT"), DATED AS OF MAY 16, 2010, BY AND AMONG THE COMPANY, UNIVERSAL HEALTH SERVICES, INC., A DELAWARE CORPORATION ("UHS"), AND OLYMPUS ACQUISITION CORP., A DELAWARE CORPORATION AND A WHOLLY- OWNED SUBSIDIARY OF UHS ("MERGER SUB"), AS THE MERGER AGREEMENT MAY BE AMENDED FROM TIME TO TIME. 2 TO APPROVE THE ADJOURNMENT OF THE SPECIAL For 0 0 0 MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT. 3 TO CONSIDER AND VOTE ON THE AMENDMENT TO For 0 0 0 THE PSYCHIATRIC SOLUTIONS, INC. EQUITY INCENTIVE PLAN PREVIOUSLY APPROVED BY STOCKHOLDERS AT THE COMPANY'S 2010 ANNUAL MEETING OF STOCKHOLDERS. Page 11 of 138 Wednesday, August 31, 2011 Proxy Voting Record AAR CORP. Security: Meeting Type: Annual Ticker: AIR Meeting Date: 13-Oct-2010 ISIN US0003611052 Vote Deadline Date: 12-Oct-2010 Agenda Management Total Ballot Shares: Last Vote Date: 01-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1NORMAN R. BOBINS 0 0 0 2 JAMES E. GOODWIN 0 0 0 3 MARC J. WALFISH 0 0 0 2 APPROVAL OF THE AAR CORP. SECTION 162(M) For 0 0 0 ANNUAL CASH INCENTIVE PLAN 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP For 0 0 0 AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011 Page 12 of 138 Wednesday, August 31, 2011 Proxy Voting Record SRA INTERNATIONAL, INC. Security: 78464R105 Meeting Type: Annual Ticker: SRX Meeting Date: 28-Oct-2010 ISIN US78464R1059 Vote Deadline Date: 27-Oct-2010 Agenda Management Total Ballot Shares: Last Vote Date: 11-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN W. BARTER 0 0 0 2 LARRY R. ELLIS 0 0 0 3MILES R. GILBURNE 0 0 0 4W. ROBERT GRAFTON 0 0 0 5 WILLIAM T. KEEVAN 0 0 0 6. MICHAEL R. KLEIN 0 0 0 7DAVID H. LANGSTAFF 0 0 0 8STANTON D. SLOANE 0 0 0 9 ERNST VOLGENAU 0 0 0 10 GAIL R. WILENSKY 0 0 0 2 TO APPROVE THE COMPANY'S 2 For 0 0 0 3 RATIFICATION OF SELECTION OF DELOITTE & For 0 0 0 TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Page 13 of 138 Wednesday, August 31, 2011 Proxy Voting Record ANAREN, INC. Security: Meeting Type: Annual Ticker: ANEN Meeting Date: 03-Nov-2010 ISIN US0327441046 Vote Deadline Date: 02-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 18-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 PATRICIA T. CIVIL 0 0 0 2 MATTHEW S. ROBISON 0 0 0 3 JOHN SMUCKER 0 0 0 4 LOUIS J. DESANTIS 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & For 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Page 14 of 138 Wednesday, August 31, 2011 Proxy Voting Record CARDINAL HEALTH, INC. Security: 14149Y108 Meeting Type: Annual Ticker: CAH Meeting Date: 03-Nov-2010 ISIN US14149Y1082 Vote Deadline Date: 02-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 15-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: COLLEEN F. ARNOLD For 0 0 0 2 ELECTION OF DIRECTOR: GEORGE S. BARRETT For 0 0 0 3 ELECTION OF DIRECTOR: GLENN A. BRITT For 0 0 0 4 ELECTION OF DIRECTOR: CARRIE S. COX For 0 0 0 5 ELECTION OF DIRECTOR: CALVIN DARDEN For 0 0 0 6 ELECTION OF DIRECTOR: BRUCE L. DOWNEY For 0 0 0 7 ELECTION OF DIRECTOR: JOHN F. FINN For 0 0 0 8 ELECTION OF DIRECTOR: GREGORY B. KENNY For 0 0 0 9 ELECTION OF DIRECTOR: JAMES J. MONGAN, M.D. For 0 0 0 10 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT For 0 0 0 11 ELECTION OF DIRECTOR: DAVID W. RAISBECK For 0 0 0 12 ELECTION OF DIRECTOR: JEAN G. SPAULDING, M.D. For 0 0 0 13 PROPOSAL TO RATIFY THE SELECTION OF ERNST & For 0 0 0 YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2011. 14 PROPOSAL TO APPROVE AN AMENDMENT TO THE For 0 0 0 COMPANY'S RESTATED CODE OF REGULATIONS ALLOWING THE BOARD OF DIRECTORS TO AMEND THE RESTATED CODE OF REGULATIONS. 15 SHAREHOLDER PROPOSAL REGARDING Against 0 0 0 PERFORMANCE-BASED STOCK OPTIONS. 16 SHAREHOLDER PROPOSAL TO AMEND THE Against 0 0 0 RESTATED CODE OF REGULATIONS TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. 17 SHAREHOLDER PROPOSAL REGARDING SPECIAL Against 0 0 0 SHAREOWNER MEETINGS. Page 15 of 138 Wednesday, August 31, 2011 Proxy Voting Record COACH, INC. Security: Meeting Type: Annual Ticker: COH Meeting Date: 03-Nov-2010 ISIN US1897541041 Vote Deadline Date: 02-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 22-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1LEW FRANKFORT 0 0 0 2SUSAN KROPF 0 0 0 3GARY LOVEMAN 0 0 0 4IVAN MENEZES 0 0 0 5IRENE MILLER 0 0 0 6MICHAEL MURPHY 0 0 0 7JIDE ZEITLIN 0 0 0 2 TO RATIFY THE APPOINTMENT OF DELOITTE & For 0 0 0 TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011 3 TO APPROVE THE COACH, INC. 2010 STOCK For 0 0 0 INCENTIVE PLAN 4 TO VOTE ON A STOCKHOLDER PROPOSAL Against 0 0 0 Page 16 of 138 Wednesday, August 31, 2011 Proxy Voting Record LAM RESEARCH CORPORATION Security: Meeting Type: Annual Ticker: LRCX Meeting Date: 04-Nov-2010 ISIN US5128071082 Vote Deadline Date: 03-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Oct-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1JAMES W. BAGLEY 0 0 0 2DAVID G. ARSCOTT 0 0 0 3ROBERT M. BERDAHL 0 0 0 4ERIC K. BRANDT 0 0 0 5GRANT M. INMAN 0 0 0 6CATHERINE P. LEGO 0 0 0 7STEPHEN G. NEWBERRY 0 0 0 2 PROPOSAL TO APPROVE THE AMENDMENT AND For 0 0 0 RESTATEMENT OF THE 2 PLAN. 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 0 0 0 & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. Page 17 of 138 Wednesday, August 31, 2011 Proxy Voting Record CORINTHIAN COLLEGES, INC. Security: Meeting Type: Annual Ticker: COCO Meeting Date: 17-Nov-2010 ISIN US2188681074 Vote Deadline Date: 16-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 13-Oct-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1PAUL R. ST. PIERRE 0 0 0 2LINDA AREY SKLADANY 0 0 0 3ROBERT LEE 0 0 0 4JACK D. MASSIMINO 0 0 0 5HANK ADLER 0 0 0 6JOHN M. DIONISIO 0 0 0 2 APPROVAL OF THE AMENDMENT AND RESTATEMENT For 0 0 0 OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE MAXIMUM PERMITTED NUMBER OF DIRECTORS ON THE COMPANY'S BOARD OF DIRECTORS TO THIRTEEN. 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT For 0 0 0 OF THE CORINTHIAN COLLEGES, INC. 2003 PERFORMANCE AWARD PLAN, WHICH AUTHORIZES THE ISSUANCE OF AN ADDITIONAL 5,000,000 SHARES UNDER SUCH PLAN, AND CERTAIN OTHER AMENDMENTS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. 4 APPROVAL OF THE AMENDMENT OF THE CORINTHIAN For 0 0 0 COLLEGES, INC. EMPLOYEE STOCK PURCHASE PLAN TO EXTEND THE COMPANY'S ABILITY TO GRANT NEW AWARDS UNDER SUCH PLAN UNTIL DECEMBER 31, 2020. 5 RATIFICATION OF ERNST & YOUNG LLP AS THE For 0 0 0 COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2011. Page 18 of 138 Wednesday, August 31, 2011 Proxy Voting Record CISCO SYSTEMS, INC. Security: 17275R102 Meeting Type: Annual Ticker: CSCO Meeting Date: 18-Nov-2010 ISIN US17275R1023 Vote Deadline Date: 17-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 28-Sep-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROL A. BARTZ For 0 0 0 2 ELECTION OF DIRECTOR: M. MICHELE BURNS For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 0 0 0 4 ELECTION OF DIRECTOR: LARRY R. CARTER For 0 0 0 5 ELECTION OF DIRECTOR: JOHN T. CHAMBERS For 0 0 0 6 ELECTION OF DIRECTOR: BRIAN L. HALLA For 0 0 0 7 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 0 0 0 8 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 0 0 0 9 ELECTION OF DIRECTOR: RODERICK C. MCGEARY For 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL K. POWELL For 0 0 0 11 ELECTION OF DIRECTOR: ARUN SARIN For 0 0 0 12 ELECTION OF DIRECTOR: STEVEN M. WEST For 0 0 0 13 ELECTION OF DIRECTOR: JERRY YANG For 0 0 0 14 TO APPROVE A NON-BINDING ADVISORY For 0 0 0 RESOLUTION REGARDING EXECUTIVE COMPENSATION. 15 TO RATIFY THE APPOINTMENT OF For 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. 16 PROPOSAL SUBMITTED BY A SHAREHOLDER TO Against 0 0 0 AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Page 19 of 138 Wednesday, August 31, 2011 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 17 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against 0 0 0 18 PROPOSAL SUBMITTED BY A SHAREHOLDER REQUESTING THAT CISCO ADOPT AND IMPLEMENT A POLICY RESTRICTING CERTAIN SALES IN CHINA, ADOPT A RELATED OVERSIGHT AND COMPLIANCE SYSTEM WITH RESPECT TO HUMAN RIGHTS IMPACTS AND PROVIDE PUBLIC DISCLOSURE OF CISCO'S SALES TO CHINA AND CERTAIN OTHER GOVERNMENTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Against 0 0 0 Page 20 of 138 Wednesday, August 31, 2011 Proxy Voting Record CRACKER BARREL OLD COUNTRY STORE INC Security: 22410J106 Meeting Type: Annual Ticker: CBRL Meeting Date: 01-Dec-2010 ISIN US22410J1060 Vote Deadline Date: 30-Nov-2010 Agenda Management Total Ballot Shares: Last Vote Date: 19-Oct-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 ROBERT V. DALE 0 0 0 2 RICHARD J. DOBKIN 0 0 0 3 ROBERT C. HILTON 0 0 0 4 CHARLES E. JONES, JR. 0 0 0 5 B.F. "JACK" LOWERY 0 0 0 6 MARTHA M. MITCHELL 0 0 0 7 ANDREA M. WEISS 0 0 0 8 JIMMIE D. WHITE 0 0 0 9 MICHAEL A. WOODHOUSE 0 0 0 2 TO APPROVE THE SELECTION OF DELOITTE & For 0 0 0 TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. 3 TO APPROVE THE CRACKER BARREL 2010 OMNIBUS For 0 0 0 INCENTIVE COMPENSATION PLAN. Page 21 of 138 Wednesday, August 31, 2011 Proxy Voting Record COMTECH TELECOMMUNICATIONS CORP. Security: Meeting Type: Annual Ticker: CMTL Meeting Date: 09-Dec-2010 ISIN US2058262096 Vote Deadline Date: 08-Dec-2010 Agenda Management Total Ballot Shares: Last Vote Date: 20-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1FRED KORNBERG 0 0 0 2EDWIN KANTOR 0 0 0 2 RATIFICATION OF SELECTION OF KPMG LLP AS OUR For 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Page 22 of 138 Wednesday, August 31, 2011 Proxy Voting Record BGC PARTNERS, INC. Security: 05541T101 Meeting Type: Annual Ticker: BGCP Meeting Date: 13-Dec-2010 ISIN US05541T1016 Vote Deadline Date: 10-Dec-2010 Agenda Management Total Ballot Shares: Last Vote Date: 02-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1HOWARD W. LUTNICK 0 0 0 2JOHN H. DALTON 0 0 0 3STEPHEN T. CURWOOD 0 0 0 4BARRY R. SLOANE 0 0 0 5ALBERT M. WEIS 0 0 0 Page 23 of 138 Wednesday, August 31, 2011 Proxy Voting Record MICRON TECHNOLOGY, INC. Security: Meeting Type: Annual Ticker: MU Meeting Date: 16-Dec-2010 ISIN US5951121038 Vote Deadline Date: 15-Dec-2010 Agenda Management Total Ballot Shares: Last Vote Date: 05-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: STEVEN R. APPLETON For 0 0 0 2 ELECTION OF DIRECTOR: TERUAKI AOKI For 0 0 0 3 ELECTION OF DIRECTOR: JAMES W. BAGLEY For 0 0 0 4 ELECTION OF DIRECTOR: ROBERT L. BAILEY For 0 0 0 5 ELECTION OF DIRECTOR: MERCEDES JOHNSON For 0 0 0 6 ELECTION OF DIRECTOR: LAWRENCE N. MONDRY For 0 0 0 7 ELECTION OF DIRECTOR: ROBERT E. SWITZ For 0 0 0 8 TO APPROVE AN AMENDMENT TO THE COMPANY'S For 0 0 0 2 NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 20,000,000. 9 TO RATIFY THE APPOINTMENT OF For 0 0 0 PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 1, 2011. Page 24 of 138 Wednesday, August 31, 2011 Proxy Voting Record THE DRESS BARN, INC. Security: Meeting Type: Annual Ticker: DBRN Meeting Date: 17-Dec-2010 ISIN US2615701057 Vote Deadline Date: 16-Dec-2010 Agenda Management Total Ballot Shares: Last Vote Date: 20-Nov-2010 Item Proposal Recommendation For Against Abstain Take No Action 1 TO APPROVE AND ADOPT THE AGREEMENT AND For 0 0 0 PLAN OF REORGANIZATION, DATED AS OF AUGUST 20, 2010, BY AND AMONG THE DRESS BARN, INC., ASCENA RETAIL GROUP, INC. AND DB MERGER CORP. 2 DIRECTOR For 1ELLIOT S. JAFFE 0 0 0 2MICHAEL W. RAYDEN 0 0 0 3 TO APPROVE THE AMENDMENT AND RESTATEMENT For 0 0 0 OF THE DRESS BARN, INC. 2 PLAN, AS AMENDED, WHICH, IF APPROVED, WILL BE RENAMED THE DRESS BARN, INC. 2010 STOCK INCENTIVE PLAN. 4 TO RATIFY DELOITTE & TOUCHE LLP AS THE For 0 0 0 COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 30, 2011. Page 25 of 138 Wednesday, August 31, 2011 Proxy Voting Record MEDIACOM COMMUNICATIONS CORPORATION Security: 58446K105 Meeting Type: Special Ticker: MCCC Meeting Date: 04-Mar-2011 ISIN US58446K1051 Vote Deadline Date: 03-Mar-2011 Agenda Management Total Ballot Shares: Last Vote Date: 04-Feb-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, For 0 0 0 DATED AS OF NOVEMBER 12, 2010, BY AND AMONG MEDIACOM COMMUNICATIONS CORPORATION, JMC COMMUNICATIONS LLC AND ROCCO B. COMMISSO, AS IT MAY BE AMENDED FROM TIME TO TIME, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 2 TO APPROVE ANY MOTION TO ADJOURN THE For 0 0 0 SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE ANY INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1. 3 IN THEIR DISCRETION, THE PROXIES ARE For 0 0 0 AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE SPECIAL MEETING. Page 26 of 138 Wednesday, August 31, 2011 Proxy Voting Record MOODY'S CORPORATION Security: Meeting Type: Annual Ticker: MCO Meeting Date: 19-Apr-2011 ISIN US6153691059 Vote Deadline Date: 18-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROBERT R. GLAUBER For 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2011. 3 ADVISORY RESOLUTION ON EXECUTIVE For 0 0 0 COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 3 Years 0 0 0 0 Item Proposal Recommendation For Against Abstain Take No Action 5 STOCKHOLDER PROPOSAL TO ADOPT A POLICY THAT Against 0 0 0 THE CHAIRMAN OF THE COMPANY'S BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. 6 ELECTION OF DIRECTOR JORGE A. BERMUDEZ For Page 27 of 138 Wednesday, August 31, 2011 Proxy Voting Record WHIRLPOOL CORPORATION Security: Meeting Type: Annual Ticker: WHR Meeting Date: 19-Apr-2011 ISIN US9633201069 Vote Deadline Date: 18-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: SAMUEL R. ALLEN For 0 0 0 2 ELECTION OF DIRECTOR: JEFF M. FETTIG For 0 0 0 3 ELECTION OF DIRECTOR: MICHAEL F. JOHNSTON For 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM T. KERR For 0 0 0 5 ELECTION OF DIRECTOR: JOHN D. LIU For 0 0 0 6 ELECTION OF DIRECTOR: MILES L. MARSH For 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM D. PEREZ For 0 0 0 8 ELECTION OF DIRECTOR: MICHAEL D. WHITE For 0 0 0 9 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 10 ADVISORY VOTE ON THE FREQUENCY OF HOLDING 1 Year 0 0 0 0 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 11 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG For 0 0 0 LLP AS WHIRLPOOL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 12 STOCKHOLDER PROPOSAL, IF PROPERLY Against 0 0 0 PRESENTED AT THE MEETING, TO ALLOW STOCKHOLDER ACTION BY WRITTEN CONSENT. 13 STOCKHOLDER PROPOSAL, IF PROPERLY Against 0 0 0 PRESENTED AT THE MEETING, TO REQUIRE STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Page 28 of 138 Wednesday, August 31, 2011 Proxy Voting Record C. R. BARD, INC. Security: Meeting Type: Annual Ticker: BCR Meeting Date: 20-Apr-2011 ISIN US0673831097 Vote Deadline Date: 19-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 JOHN C. KELLY 0 0 0 2 GAIL K. NAUGHTON PH.D. 0 0 0 3 JOHN H. WEILAND 0 0 0 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS For 0 0 0 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2011. 3 SAY-ON-PAY - AN ADVISORY VOTE ON THE APPROVAL For 0 0 0 OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 SAY-WHEN-ON-PAY - AN ADVISORY VOTE ON THE 1 Year 0 0 0 0 APPROVAL OF THE FREQUENCY OF SHAREHOLDER VOTES ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Item Proposal Recommendation For Against Abstain Take No Action 5 TO CONSIDER A SHAREHOLDER PROPOSAL Against 0 0 0 RELATING TO SUSTAINABILITY REPORTING. 6 TO CONSIDER A SHAREHOLDER PROPOSAL FOR THE ANNUAL ELECTION OF DIRECTORS. Against 0 0 0 Page 29 of 138 Wednesday, August 31, 2011 Proxy Voting Record HUMANA INC. Security: Meeting Type: Annual Ticker: HUM Meeting Date: 21-Apr-2011 ISIN US4448591028 Vote Deadline Date: 20-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: FRANK A. D'AMELIO For 0 0 0 2 ELECTION OF DIRECTOR: W. ROY DUNBAR For 0 0 0 3 ELECTION OF DIRECTOR: KURT J. HILZINGER For 0 0 0 4 ELECTION OF DIRECTOR: DAVID A. JONES, JR. For 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER For 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM J. MCDONALD For 0 0 0 7 ELECTION OF DIRECTOR: WILLIAM E. MITCHELL For 0 0 0 8 ELECTION OF DIRECTOR: DAVID B. NASH, M.D. For 0 0 0 9 ELECTION OF DIRECTOR: JAMES J. O'BRIEN For 0 0 0 10 ELECTION OF DIRECTOR: MARISSA T. PETERSON For 0 0 0 11 THE RATIFICATION OF THE APPOINTMENT OF For 0 0 0 PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 12 THE APPROVAL OF THE HUMANA INC. 2 For 0 0 0 13 THE APPROVAL OF THE COMPENSATION OF THE For 0 0 0 NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 14 APPROVAL OF THE FREQUENCY WITH WHICH 1 Year 0 0 0 0 FUTURE SHAREHOLDER VOTES ON COMPENSATION OF THE NAMED EXECUTIVE OFFICERS WILL BE HELD. Page30 of 138 Wednesday, August 31, 2011 Proxy Voting Record TEXAS INSTRUMENTS INCORPORATED Security: Meeting Type: Annual Ticker: TXN Meeting Date: 21-Apr-2011 ISIN US8825081040 Vote Deadline Date: 20-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: R.W. BABB, JR. For 0 0 0 2 ELECTION OF DIRECTOR: D.A. CARP For 0 0 0 3 ELECTION OF DIRECTOR: C.S. COX For 0 0 0 4 ELECTION OF DIRECTOR: S.P. MACMILLAN For 0 0 0 5 ELECTION OF DIRECTOR: P.H. PATSLEY For 0 0 0 6 ELECTION OF DIRECTOR: R.E. SANCHEZ For 0 0 0 7 ELECTION OF DIRECTOR: W.R. SANDERS For 0 0 0 8 ELECTION OF DIRECTOR: R.J. SIMMONS For 0 0 0 9 ELECTION OF DIRECTOR: R.K. TEMPLETON For 0 0 0 10 ELECTION OF DIRECTOR: C.T. WHITMAN For 0 0 0 11 BOARD PROPOSAL REGARDING AN ADVISORY VOTE For 0 0 0 ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 12 BOARD PROPOSAL REGARDING AN ADVISORY VOTE 3 Years 0 0 0 0 ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 13 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF For 0 0 0 ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. Page 31 of 138 Wednesday, August 31, 2011 Proxy Voting Record HONEYWELL INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: HON Meeting Date: 25-Apr-2011 ISIN US4385161066 Vote Deadline Date: 21-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GORDON M. BETHUNE For 0 0 0 2 ELECTION OF DIRECTOR: KEVIN BURKE For 0 0 0 3 ELECTION OF DIRECTOR: JAIME CHICO PARDO For 0 0 0 4 ELECTION OF DIRECTOR: DAVID M. COTE For 0 0 0 5 ELECTION OF DIRECTOR: D. SCOTT DAVIS For 0 0 0 6 ELECTION OF DIRECTOR: LINNET F. DEILY For 0 0 0 7 ELECTION OF DIRECTOR: JUDD GREGG For 0 0 0 8 ELECTION OF DIRECTOR: CLIVE R. HOLLICK For 0 0 0 9 ELECTION OF DIRECTOR: GEORGE PAZ For 0 0 0 10 ELECTION OF DIRECTOR: BRADLEY T. SHEARES For 0 0 0 11 APPROVAL OF INDEPENDENT ACCOUNTANTS. For 0 0 0 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For 0 0 0 Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 13 ADVISORY VOTE ON THE FREQUENCY OF THE 1 Year 0 0 0 0 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 14 2 For 0 0 0 INTERNATIONAL INC. AND ITS AFFILIATES. 15 HONEYWELL INTERNATIONAL INC. INCENTIVE For 0 0 0 COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES, AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2011. 16 SHAREHOLDER ACTION BY WRITTEN CONSENT. Against 0 0 0 17 SPECIAL SHAREOWNER MEETINGS. Against 0 0 0 Page 32 of 138 Wednesday, August 31, 2011 Proxy Voting Record L-3 COMMUNICATIONS HOLDINGS, INC. Security: Meeting Type: Annual Ticker: LLL Meeting Date: 26-Apr-2011 ISIN US5024241045 Vote Deadline Date: 25-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1H. HUGH SHELTON 0 0 0 2MICHAEL T. STRIANESE 0 0 0 3JOHN P. WHITE 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF For 0 0 0 PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION: TO For 0 0 0 APPROVE, IN A NON-BINDING, ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 FREQUENCY OF ADVISORY VOTE ON EXECUTIVE 1 Year 0 0 0 0 COMPENSATION: TO DETERMINE, IN A NON-BINDING, ADVISORY VOTE, WHETHER A STOCKHOLDER VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. Page 33 of 138 Wednesday, August 31, 2011 Proxy Voting Record STRYKER CORPORATION Security: Meeting Type: Annual Ticker: SYK Meeting Date: 26-Apr-2011 ISIN US8636671013 Vote Deadline Date: 25-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1HOWARD E. COX, JR. 0 0 0 2SRIKANT M. DATAR, PH.D. 0 0 0 3ROCH DOLIVEUX, DVM 0 0 0 4LOUISE L. FRANCESCONI 0 0 0 5ALLAN C. GOLSTON 0 0 0 6HOWARD L. LANCE 0 0 0 7STEPHEN P. MACMILLAN 0 0 0 8WILLIAM U. PARFET 0 0 0 9RONDA E. STRYKER 0 0 0 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP For 0 0 0 AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 3 APPROVAL OF THE 2011 LONG-TERM INCENTIVE For 0 0 0 PLAN. 4 APPROVAL OF THE 2 For 0 0 0 AWARD PLAN. 5 APPROVAL, IN AN ADVISORY VOTE, OF THE For 0 0 0 COMPANY'S EXECUTIVE COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 6 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE 1 Year 0 0 0 0 FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 7 SHAREHOLDER PROPOSAL, IF PROPERLY Against 0 0 0 PRESENTED AT THE MEETING. Page 34 of 138 Wednesday, August 31, 2011 Proxy Voting Record W & T OFFSHORE, INC. Security: 92922P106 Meeting Type: Annual Ticker: WTI Meeting Date: 26-Apr-2011 ISIN US92922P1066 Vote Deadline Date: 25-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 05-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 MS. VIRGINIA BOULET 0 0 0 2 MR. J. F. FREEL 0 0 0 3 MR. SAMIR G. GIBARA 0 0 0 4 MR. ROBERT I. ISRAEL 0 0 0 5 MR. STUART B. KATZ 0 0 0 6 MR. TRACY W. KROHN 0 0 0 7 MR. S.J. NELSON, JR. 0 0 0 8 MR. B. FRANK STANLEY 0 0 0 2 PROPOSAL TO AMEND THE COMPANY'S ARTICLES OF For 0 0 0 INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF PREFERRED STOCK. 3 PROPOSAL TO APPROVE, BY NONBINDING VOTE, For 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 4 PROPOSAL TO DETERMINE, BY NONBINDING VOTE, 3 Years 0 0 0 0 THE FREQUENCY OF A NONBINDING VOTE ON EXECUTIVE COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 5 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST For 0 0 0 & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Page 35 of 138 Wednesday, August 31, 2011 Proxy Voting Record CIGNA CORPORATION Security: Meeting Type: Annual Ticker: CI Meeting Date: 27-Apr-2011 ISIN US1255091092 Vote Deadline Date: 26-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR FOR TERM EXPIRING IN For 0 0 0 2014: ROMAN MARTINEZ IV 2 ELECTION OF DIRECTOR FOR TERM EXPIRING IN For 0 0 0 2014: CAROL COX WAIT 3 ELECTION OF DIRECTOR FOR TERM EXPIRING IN For 0 0 0 2014: WILLIAM D. ZOLLARS 4 APPROVAL OF AN ADVISORY RESOLUTION ON For 0 0 0 EXECUTIVE COMPENSATION. Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 5 ADVISORY VOTE ON THE FREQUENCY OF FUTURE 3 Years 0 0 0 0 ADVISORY VOTES ON EXECUTIVE COMPENSATION. Item Proposal Recommendation For Against Abstain Take No Action 6 RATIFICATION OF APPOINTMENT OF For 0 0 0 PRICEWATERHOUSECOOPERS LLP AS CIGNA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 7 APPROVAL OF AN AMENDMENT TO THE CIGNA LONG- For 0 0 0 TERM INCENTIVE PLAN. Page 36 of 138 Wednesday, August 31, 2011 Proxy Voting Record THE MCGRAW-HILL COMPANIES, INC. Security: Meeting Type: Annual Ticker: MHP Meeting Date: 27-Apr-2011 ISIN US5806451093 Vote Deadline Date: 26-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: PEDRO ASPE For 0 0 0 2 ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF For 0 0 0 3 ELECTION OF DIRECTOR: DOUGLAS N. DAFT For 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM D. GREEN For 0 0 0 5 ELECTION OF DIRECTOR: LINDA KOCH LORIMER For 0 0 0 6 ELECTION OF DIRECTOR: HAROLD MCGRAW III For 0 0 0 7 ELECTION OF DIRECTOR: ROBERT P. MCGRAW For 0 0 0 8 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG For 0 0 0 9 ELECTION OF DIRECTOR: SIR MICHAEL RAKE For 0 0 0 10 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. For 0 0 0 11 ELECTION OF DIRECTOR: KURT L. SCHMOKE For 0 0 0 12 ELECTION OF DIRECTOR: SIDNEY TAUREL For 0 0 0 13 VOTE TO AMEND THE RESTATED CERTIFICATE OF For 0 0 0 INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS 14 VOTE TO APPROVE, ON AN ADVISORY BASIS, THE For 0 0 0 EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS Item Proposal Recommendation 1 Year 2 Years 3 Years Abstain Take No Action 15 VOTE, ON AN ADVISORY BASIS, ON HOW OFTEN THE 1 Year 0 0 0 0 COMPANY WILL CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Item Proposal Recommendation For Against Abstain Take No Action 16 VOTE TO RATIFY THE APPOINTMENT OF ERNST & For 0 0 0 YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 Page37 of 138 Wednesday, August 31, 2011 Proxy Voting Record Item Proposal Recommendation For Against Abstain Take No Action 17 SHAREHOLDER PROPOSAL REQUESTING Against 0 0 0 SHAREHOLDER ACTION BY WRITTEN CONSENT Page 38 of 138 Wednesday, August 31, 2011 Proxy Voting Record UNIVERSAL AMERICAN CORP. Security: Meeting Type: Special Ticker: UAM Meeting Date: 27-Apr-2011 ISIN US9133771074 Vote Deadline Date: 26-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 07-Apr-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 ADOPTION OF THE AGREEMENT AND PLAN OF For 0 0 0 MERGER, DATED AS OF DECEMBER 30, 2010, BY AND AMONG CVS CAREMARK CORPORATION, ULYSSES MERGER SUB, L.L.C. AND UNIVERSAL AMERICAN CORP. 2 APPROVAL OF THE OMNIBUS EQUITY AWARD PLAN For 0 0 0 OF UNIVERSAL AMERICAN SPIN CORP. 3 ADJOURNMENT OF THE SPECIAL MEETING, IF For 0 0 0 NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES. Page 39 of 138 Wednesday, August 31, 2011 Proxy Voting Record AMERICAN AXLE & MANUFACTURING HLDGS, INC Security: Meeting Type: Annual Ticker: AXL Meeting Date: 28-Apr-2011 ISIN US0240611030 Vote Deadline Date: 27-Apr-2011 Agenda Management Total Ballot Shares: Last Vote Date: 31-Mar-2011 Item Proposal Recommendation For Against Abstain Take No Action 1 DIRECTOR For 1 RICHARD E. DAUCH 0 0 0 2 JAMES A. MCCASLIN 0 0 0 3 WILLIAM P. MILLER II 0 0 0 4 LARRY K. SWITZER 0
